 606317 NLRB No. 92DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1In October 1993, Winthrop was placed into receivership.2We note that Union Representative Leslie Frane testified withoutcontradiction that the Union previously had agreed to defer vacation
leave at the request of the Winthrop receiver, with the express un-
derstanding that such leave would be rescheduled subsequently. Ac-
cordingly, as a factual matter, it appears that the receiver effectivelygranted an extension of time for the scheduling of vacations. The
Respondent does not contend otherwise.3We find no merit to the Respondent's contention that the GeneralCounsel failed to establish the appropriateness of the bargaining
units alleged in the complaint. As the judge found, the units found
appropriate are consistent with the units agreed to by the parties in
their memorandum of agreement.Atrium Plaza Health Care Center, Inc. and NewEngland Health Care Employees Union, Dis-
trict 1199, AFL±CIO. Case 34±CA±6551±3May 25, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDTRUESDALEOn January 13, 1995, Administrative Law JudgeLowell Goerlich issued the attached decision. The Re-
spondent filed exceptions and a supporting brief, and
the General Counsel filed an answering brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and briefs and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.We agree with the judge that the Respondent vio-lated Section 8(a)(5) and (1) by unilaterally changing
each employee's existing anniversary date, thereby al-
tering and eliminating vacation and sick leave benefits
that were preserved by the collective-bargaining agree-
ment the Respondent had signed with the Union.The Respondent operates a nursing home facility. Inearly February 1994, the Respondent, a successor em-
ployer, entered into a memorandum of agreement with
the Union in connection with the Respondent's acqui-
sition of the facility. The agreement expressly stated
that terms of an expired contract between the Union
and a predecessor employer, Winthrop Health Care
Center (Winthrop), shall ``remain in effect'' except as
specifically modified.1The Union-Winthrop contractprovided that each employee's anniversary date shall
be used for vacation purposes and that the vacation eli-
gibility year ``shall be as heretofore.'' The Union-Re-
spondent agreement did not modify these terms.Following the execution of its agreement with theUnion, the Respondent announced that all employees
would have a new common anniversary date: February
8, 1994. There is no factual dispute that this was a
new anniversary date that changed each employee's
existing anniversary date. The practical effect of this
new anniversary date was that employees would not be
eligible for vacation time until they reached the next
common annual anniversary date, that accumulated de-
ferred vacation time based on these previous individual
anniversary dates would be eliminated,2and that pre-viously accrued sick leave entitlement would be elimi-nated and future sick leave eligibility changed to re-
flect the new anniversary date.Although a successor employer ordinarily is free toset the initial terms on which it will hire the employees
of a predecessor employer (except when it is ``per-
fectly clear'' that the new employer plans to retain all
of the employees in the unit), NLRB v. Burns SecurityServices, 406 U.S. 272, 294±295 (1972), the Respond-ent here consulted with the Union instead of unilater-
ally fixing initial terms, and it negotiated a bargaining
agreement governing employees' terms and conditions
of employment. It is axiomatic that, once a bargaining
agreement is executed, the terms of that agreement, as
well as any other established conditions of employ-
ment that may have existed, may not thereafter be al-
tered unilaterally. The Respondent, however, did pre-
cisely that, altering unilaterally each employee's exist-
ing anniversary date. It did so even though it had
agreed to contractual terms providing that each em-
ployee's vacation eligibility year ``shall be as here-
tofore,'' that each employee's anniversary date shall be
used for vacation purposes, and that sick leave and va-
cation benefit terms shall ``remain in effect'' except as
specifically modified.In these circumstances, we agree with the judge thatthe Respondent implemented unilateral changes in vio-
lation of Section 8(a)(5) and (1) of the Act. See
Bonnell/Tredegar Industries, 313 NLRB 789 (1994),enfd. 46 F.3d 339 (4th Cir. 1995) (plain meaning of
contractual provision that bonus plan ``shall remain in
full force and effect'' means that plan, and all its inte-
gral parts, shall remain unchanged); Kirby's Res-taurant, 295 NLRB 897, 900±901 (1989) (successoremployer violated Section 8(a)(5) and (1) by unilater-
ally eliminating seniority credit earned during employ-
ment with predecessor employers for purposes of de-
termining vacation pay entitlement); Jersey Juniors,Inc., 230 NLRB 329, 334 (1977) (successor employermust bargain with union before unilaterally withhold-
ing pension benefit contributions).3ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Atrium Plaza Health Care
Center, Inc., Hartford, Connecticut, its officers, agents,
successors, and assigns, shall take the action set forth
in the Order. 607ATRIUM PLAZA HEALTH CARE CENTER1All dates are 1994 unless otherwise indicated.2The Union and the receiver, with court approval, agreed to a con-tract of 1 year's duration effective as of October 3, 1993. It was pro-
vided that the ``contract shall end and be null and void immediately
upon sale of the facility to a new owner.'' The contract included
substantially all terms and conditions of the contract in effect be-
tween the Union and Winthrop Health Care Center. This contract is
referred to herein as the ``interim contract.''successors, and assigns, shall take the action set forthin the Order.Thomas E. Quigley, Esq., for the General Counsel.Robert J. Dinerstein, Esq., of Commack, New York, for theRespondent.Leslie Frane, of New Haven, Connecticut, for the ChargingParty.DECISIONSTATEMENTOFTHE
CASELOWELLGOERLICH, Administrative Law Judge. Thecharge filed in this proceeding by the New England Health
Care Employees Union, District 1199, AFL±CIO (the
Union), on April 6, 1994,1was served on Atrium PlazaHealth Care Center, Inc. (the Respondent), on April 7, 1994.
An amended charge filed by the Union on May 13, 1994,
was served on the Respondent on May 16, 1994. A second
amended charge filed by the Union on June 30, 1994, was
served on the Respondent on June 17, 1994. A complaint and
notice of hearing was issued on July 19, 1994.Among other things in the complaint it was alleged thatthe Respondent about February 7, 1994, eliminated accrued
sick leave and vacation time benefits for employees and
about February 17, 1994, changed the ``anniversary dates''
for employees without affording the Union an opportunity to
bargain with Respondent with respect to this conduct, all in
violation of Section 8(a)(1) and (5) of the National Labor
Relations Act (the Act).The Respondent filed an answer denying that it had en-gaged in any of the violations alleged.The matter came on for hearing in Hartford, Connecticut,on October 12, 1994. Each party was afforded a full oppor-
tunity to be heard, to call, to examine and cross-examine wit-
nesses, to argue orally on the record, to submit proposed
findings of fact and conclusions, and to file briefs. All briefs
have been carefully considered.On the entire record in this case and from my observationof the witnesses and their demeanor, I make the followingFINDINGSOF
FACT, CONCLUSIONS, ANDREASONSTHEREFORI. THEBUSINESSOFTHERESPONDENT
At all material times, the Respondent has operated a nurs-ing home in New Haven, Connecticut. Respondent admits
that it is engaged in commerce within the meaning of the
Act.II. THELABORASSOCIATIONINVOLVED
At all times material, the Union has been a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THEUNFAIRLABORPRACTICESALLEGED
Facts: A labor agreement existed between Winthrop HealthCare Center, Inc. and New England Health Care Employees
Union, District 1199, SEIU/AFL±CIO which expired on De-
cember 11, 1992. The agreement covered certain units of em-
ployees of the nursing home which is the subject of this ac-tion. Thereafter a strike ensued from April 2, 1993, until Oc-tober 1993 ``at which time the strikers returned to work
under agreement that was approved by the State of Connecti-
cut, which at that point had stepped intoÐwith a receiver by
the name of John Quigley to operate under trusteeship, a re-
ceivership period.''2(Tr. 7.)The receivership was dissolved upon the sale of thehome, that was an express part of that agreement with
the State and the sale of the home took place in Feb-
ruary of this year and Mr. Wolcowitz, who's the owner
of Atrium Plaza, assumed operations of the home at
that period of time.The Respondent assumed operations of the home on Feb-ruary 7, 1994. On or around February 10, 1994, employees
were told by Joan McSherry, director of nurses, that ``their
anniversary dates were being changed.'' On February 17,
1994, without consulting with the Union the Respondent ad-
dressed a letter to all employees from Louis Wolcowitz,
president, as follows:I am looking forward to the opportunity of meetingand working with all employees. We have great plans
for Atrium Plaza, which I am sure you will be part of.As you will notice you are being paid with twochecks this week. The Winthrop Health Care Center,
Inc. check is for Sunday and Monday, and the first
check of Atrium Plaza Health Care Center, Inc., which
is for Thursday through Saturday. February 8, 1994,will be considered your anniversary date for your em-
ployment of Atrium Plaza Health Care Center, Inc.[G.C. Exh. 3, emphasis added.]On February 18th a group of roughly 45 employeesand I [Leslie Frane, Union organizer] went to see ad-
ministrator, Joan Lyke, to ask what this memorandum
meant vis-a-vis accrued vacation and sick leave. And
she informed us that we had no accrued vacation or
sick time and that which we had earned had been
erased from the books. [Tr. 33.]In the above-mentioned labor agreement between theUnion and Winthrop Health Care Center, in article XIV, sec-
tion 2, it is stated, ``The employee's eligibility year shall be
as here to fore. Each employee's anniversary date shall be
used for vacation purposes.'' In respect to sick leave article
XV, section 1(a), provides: ``Employees after thirty (30)
days of employment, shall be entitled to earn sick leave as
follows: .... 
Effective 12/12/87, five-sixths (5/6) of a dayper month to a maximum of ten (10) days a year. ... (c)

Sick leave shall be noncumulative and unused sick leave
shall be paid for by the Center on the Anniversary date of
each employee.'' (Jt. Exh. 1, pp. 22±23.)On February 7 and 9, 1994, the Respondent and the Unionrespectively signed a memorandum of agreement which re- 608DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3Wolcowitz who participated in the discussions did not appear asa witness.4In a modification to the contract the parties agreed ``An employ-ee's seniority shall commence upon successful completion of the
probationary period, and shall be retroactive to the Employee's most
recent date of hire.'' (Jt. Exh. 3, p. 9.)5For example the agreement provides: after continuance employ-ment of 5 years an employee receives 3 weeks' vacation, after 8
years, 4 weeks' vacation. ``Each employees' anniversary date shallbe used for vacation purposes.'' (Emphasis added.)6The fact that the Union may have claims against a predecessoris immaterial. See Consolidated Coal Co., 307 NLRB 69, 72 (1992).The Respondent's contentions completely miss the thrust ofthis proceeding. This is a complaint by the Regional Director for
the Board under the provisions of the National Labor Relations
Act and it stands independent of any rights of the Charging
Party to pursue other legal remedies. Respondent's plea could
have some relevancy at the compliance stage in this proceeding,
but it has no bearing at all on the question presented by thecomplaint which is directed at the issue of whether Respondent
violated the Act.7The parties agreed on the following appropriate units in theextention of the agreement above mentioned which I find appro-
priate. The Home (the Respondent) recognizes the Union as the sole
and exclusive bargaining agent for all full-time and all part-timecited ``All terms, conditions, and language included in theexpired agreement between District 1199 and Winthrop
Health Care Center dated Dec. 12, 1969 to Dec 11, 1992 re-main in effect, except as modified.'' (Emphasis added.) Var-ious modifications were appended to the agreement, one of
which was a redefinition of the unit. Vacation and sick pay
were not addressed. Provisions in respect to these remained
the same except in article XVII ``Paid Leave'' was modified.
``Unpaid Leave. Family leave up to one year to care for in-
fant, sick child, spouse, or parent.''According to Frane, whose testimony on this point isuncontested, the only full negotiation for the agreement took
place around the last week of January or the first week of
February at the Hilton in Bridgeport. Present were Union
Vice President Kevin Doyle, Frane, a negotiating committee
of 15 employees, Wolcowitz, and an attorney. In addition
there were a number of phone and informal discussions.
``[The contract was not] settled that day, it was settled after
further discussion between the Employer's counsel and the
Vice President of the Union, but the basis of it was agreed
to at that meeting.'' (Tr. 27.) There is no credible proof3thatthe Respondent proposed or raised the issue that accrued va-
cation and sick leave benefits would be eliminated as of that
date the Respondent took over or that the employees' anni-
versary dates would be changed. ``It was discussed that the
contract would be accepted with modifications as nego-
tiated.'' (Tr. 28.)Frane explained without contradiction:As regard to vacation, employee's [sic] accrued a cer-tain amount of vacation time per yearÐthat the rate
they accrued varied based on their seniority.4TheywereÐthe vacation time was placed on the books as the
accrued it during the course of the year, but they
weren't not entitled to use it until their anniver-
sary.... It 
was the anniversary of their date of hireat the facility.... As 
regards to sick time, the accrualrate was the same for all employees and it was ten
twelfths of a day per month and they were available to
us itÐthe followingÐmonth after-it had been accrued.If Respondent, Attorney Richard Case, is to be believedthe Respondent was aware of the sick leave and vacation ob-
ligations under the labor agreement which it signed. In any
event in that the Respondent (the contract not having been
modified in respect to sick leave and vacations) agreed that
the contract, as to its sick leave and vacation provision ``Re-
main in effect,'' contemplates an uninterrrupted continuanceof the agreement's terms.After February 17, 1994, employee grievances were filedon February 22, 1994. The Respondent has never answered
the grievances.Conclusions and Reasons ThereforThe parties signed an agreement which provided that thecontract between the Union and Winthrop Health Care Cen-ter ``remain in effect except as modified.'' Thus the questionin this case is: Can the Respondent under these cir-
cumstances unilaterally change a condition of employment
for employees established under the agreement without bar-
gaining with the Union, a party to the agreement?The credible evidence establishes that the Respondentchanged the anniversary dates for the employment of its em-
ployees (a mandatory subject of bargaining) without giving
the Union an opportunity to bargain with the Respondent in
respect to this conduct. A change in anniversary dates not
only affected vacation and sick leave but also seniority, eligi-
bility for benefits, layoff, recall, and uniform longevity.5Moreover, there is no credible evidence that the Union
waived bargaining over this matter or any credible evidence
that the Union accepted the agreement subject to the Re-
spondent's release from vacation or sick pay liabilities6under the agreement.Thus, the Respondent's change in the anniversary dates ofemployment for its employees altering the contractual terms
which remained in effect and effecting employees' working
conditions without affording the Union an opportunity to bar-
gain with the Respondent was a violation of Section 8(a)(1)
and (5) of the Act. Since the Respondent's refusal to honor
the vacation and sick leave obligation accruing under the
agreement is inextricably related to the change in anniversary
dates, the Respondent's insistance on denying employees ac-
crued vacation and sick leave benefits is also a violation of
Section 8(a)(1) and (5) of the Act.The credited record is void of any intent on the part ofthe parties that the agreement (except where modified) was
not to remain as set forth in the agreement between the
Union and Winthrop Health Care Center, Inc., including the
provisions in respect to accrued vacation and sick leave ben-
efits.CONCLUSIONSOF
LAW1. The Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of the Act
and it will effectuate the purposes of the Act for jurisdiction
to be exercised here.2. The Union is a labor organization within the meaningof Section 2(5) of the Act.3. The Union has been at all times material the exclusivebargaining representative in appropriate units7for the pur- 609ATRIUM PLAZA HEALTH CARE CENTERservice and maintenance employees including nurses' aides, secondcooks, dietary aides, housekeeping aides, maintenance employees
and physical therapy aides, bed makers, the current categories and
any future new or changed job descriptions, within the service and
maintenance unit. The Home further recognizes the Union as the
sole and exclusive bargaining agent for licensed practical nurses,
technical employees, repiratory therapists, ward secretaries, recre-
ation employees, central supply attendants, and all professional em-
ployees including registered nurses and head/charge nurses employed
by the Employer at its New Haven, Connecticut facility, but exclud-
ing the infection control coordinator, quality assurance coordinator,
OBRA coordinator, inservice coordinator, resident care plan coordi-
nator and all other employees, guards, and supervisors as defined in
the Act. Excluded from each of the aforesaid bargaining units are
supervisory, confidential, executive and managerial employees, phy-
sicians, dentists, office clerical employees, students whose perform-
ance of work at the Employer is a part of the educational course of
study such students are pursuing, part-time service and maintenance
employees who work a total of one-fifth (1/5) of the regular full-
time workweek or less for the job classification in which they work,
temporary employees as defined herein, and such other employees
as are listed as excluded in the stipulations hereunto annexed.8See Porta-King Building Systems, 310 NLRB 539 (1993). ``In-deed, in cases involving unlawful unilateral changes, the Board's
normal remedy is to order restoration of the status quo ante as a
means to ensure meaningful bargaining.''9If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, be
adopted by the Board and all objections to them shall be deemed
waived for all purposes.10If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''poses of collective bargaining within the meaning of Section9(a) of the Act.4. By unilaterally making changes in its employees'wages, hours, working conditions, or other conditions of em-
ployment concerning mandatory subjects of bargaining with-
out bargaining collectively with the Union in accordance
with Section 8(a)(5) and (1) of the Act, the Respondent vio-
lated Section 8(a)(1) and (5) of the Act.5. The above violations of the Act are unfair labor prac-tices affecting commerce within the meaning of Section 2(6)
and (7) of the Act.THEREMEDYIt having been found that the Respondent has engaged incertain unfair labor practices, it is recommended that it cease
and desist therefrom and take certain affirmative action nec-
essary to effectuate the policies of the Act.It is further recommended that the Respondent restore thestatus quo ante of all unilateral changes and reimburse em-
ployees for any losses incurred by reason of the changes.8On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended9ORDERThe Respondent, Atrium Plaza Health Care Center, Inc.,New Haven, Connecticut, its officers, agents, successors, and
assigns, shall1. Cease and desist
(a) Unilaterally changing the anniversary dates of employ-ment of its employees without affording the Union an oppor-
tunity to bargain with the Respondent in respect thereto in
the appropriate units.(b) In any like or related manner interferring with, re-straining, or coercing employees in the exercise of the rights
guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Reinstate the status quo ante as it existed prior to theunilateral change in the anniversary dates of the employment
of employees in the appropriate units and rescind such action
taken.(b) Restore to employees any losses they may have in-curred by reason of the unilateral change as more fully set
forth in the remedy.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze any
amount owing under this Order.(d) Post at its New Haven, Connecticut establishment cop-ies of the attached notice marked ``Appendix.''10Copies ofthe notice, on forms provided by the Regional Director for
Region 34, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondent to ensure that the notices are not
altered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.WEWILLNOT
unilaterally change the anniversary dates ofemployment of our employees without affording the New
England Health Care Employees Union, District 1199, AFL±
CIO an opportunity to bargain in respect thereto in the ap-
propriate units.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce employees in the exercise of the rights
guaranteed them by Section 7 of the National Labor Rela-
tions Act.WEWILL
rescind our unilateral action and restore the sta-tus quo ante as it existed prior to our unilateral change which
we made in the anniversary dates of employment of our em-
ployees in the appropriate unit by memorandum dated Feb-
ruary 7, 1994. 610DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
WEWILL
restore any losses plus interest to our employeeswho may have incurred losses by reason our unilateralchange in the anniversary dates of employment of our em-ployees.ATRIUMPLAZAHEALTHCARECENTER, INC.